                                       Case 5:19-cv-00722 Document 1-1 Filed 06/20/19 Page 1 of 1
JS 44 (Rev. 08/16)                                                               CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEX7'I'AGE OF THIS FOR/Vt)

I. (a) PLAINTIFFS                                                                                                  DEFENDANTS
Lidia Mata                                                                                                        Wal-Mart Stores Texas, LLC, d/b/a Sam's Club #6416, and Walmart,
                                                                                                                  Inc. d/b/a Sam's Club #6416

      (b)       County of Residence of First Listed Plaintiff           Bexar                                       County of Residence of First Listed Defendant             Benton
                                    (EXC'EPTIN U.S. PLAINTIFF CASES)                                                                            (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                    NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                            THE TRACT OF LAND INVOLVED.

      (c)       Attorneys (Firm Name, Address, and Telephone Numbet)                                                Attorneys (If Known)
Andrew E. Toscano, GENE TOSCANO, INC., 846 Culebra, Ste. 104,                                                     Willie Ben Daw, Ill, Daw & Ray, LLP, 5718 Westheimer, Suite 1400,
San Antonio, Texas 78201-6244; (210) 732-6091                                                                     Houston, Texas 77057; 713-266-3121


II. BASIS OF JURISDICTION 'P/ace an "X" in One Box Only)                                              III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Boxfor Plaintiff
                                                                                                                (For Diversity Cases Only)                                      and One Boxfor Defendant)
      I     U.S. Government              0 3 Federal Question                                                                            PTF       DEF                                            PTF      DEF
               Plaintiff                            (U.S. Government Not a Party)                         Citizen of This Stale             I      0 I      Incorporated or Principal Place        0 4     04
                                                                                                                                                              of Business In This State

      2     U.S. Government                 4     Diversity                                               Citizen of Another State       C3 2      0   2    Incorporated and Principal Place       0 5     X5
                Defendant                            Indicate Citizenship of Parties in Item III,)                                                             of Business In Another State

                                                                                                          Citizen or Subject of a        03        0 3      Foreign Nation                         0 6     06
                                                                                   -                        Foreign Country
I II        V A TI 11D tThE' QITIT ,ur--- ..,.      "V' ,, ,s..,,   o   r,I,,i                                                                  Click here few: Nature of Suit Code Descriotions.
            -    CONTRACT                                 TORTS                                                FOItFEITUEIT/PENALTY                   BANKRUPTCY                   OTHER STATUTES                 I
0 110 Insurance                            PERSONAL INJURY     PERSONAL INJURY                            0 625 Drug Related Seizure         0 422 Appeal 28 USC 158     0 375 False Claims Act
0 120 Marine                            0 310 Airplane                      0 365 Personal Injury -              ofProperty 21 USC 881       0 423 Withdrawal             0 376 Qui Tam (31 USC
0 130 Miller Act                        0 315 Airplane Product                     Product Liability      0 690 Oilier                              28 USC 157                    3729(a))
0 140 Negotiable Instrument                    Liability                    0 367 Health Care!                                                                            0 400 State Resppsrtiomnent
0 150 Recovery of Overpayment           0 320 Assault, Libel &                    Pharmaceutical                                                t' ROPE, RTY RIGht'S      0 410 Antitrust
      & Enforcement of Judgment                Slander                            Personal Injury                                            0 820 Copyrights             0 430 Banks and Banking
0 151 Medicare Act                      0 330 Federal Employers'                  Product Liability                                          0 830 Patent                 0 450 Commerce
0 152 Recovery of Defaulted                     Liability                   0 368 Asbestos Personal                                          0 840 Trademark              0 460 Deportation
      Student Loans                     0 340 Marine                               Injury Product                                                                         0 470 Racketeer Influenced and
                                                                                                           -

       (Excludes Veterans)              0 345 Marine Product                       Liability                          TABOR '                   SOCIALS1tCURITV-'-'              Corrupt Organizations
0 153 Recovery of Overpayment                   Liability                     PERSONAL PROPERTY           0 710 Fair Labor Standards         0 861 HIA (1395ff)           0 480 Consumer Credit
       of Veteran's Benefits            0 350 Motor Vehicle                 0 370 Other Fraud                     Act                        0 862 Black Lung (923)       0 490 Cable/Sat TV
0 160 Stockholders' Suits               0 355 Motor Vehicle                 0 371 Truth in Lending        0 720 Labor/Management             0 863 DIWC/DIWW (405(g)) 0 850 Securities/Commodities!
0 190 Other Contract                           Product Liability            0 380 Other Personal                  Relations                  0 864 SSID Title XVI                 Exchange
0 195 Contract Product Liability        N 360 Other Personal                       Property Damage        0 740 Railway Labor Act            0 865 RSI (405(g))           0 890 Other Statutory Actions
0 196 Franchise                                Injury                       0 385 Property Damage         0 751 Family and Medical                                        0 891 Agricultural Acts
                                        0 362 Personal Injury -                    Product Liability              Leave Act                                               0 893 Environmental Matters
                                               Medical Malpractice                                        0 790 Other Labor Litigation                                   0 895 Freedom of tnfonnation
                                             CIVIL RIGII FS                   P RISONER PETITIONS     ,
                                                                                                I IONS -- 0 791 Employee Retirement              FT',DFRAL TAX 'WI I'S            Act
I          REAL!PROP ERTY
    0 210 Land Condemnation             0 440 Other Civil Rights                Habeas Corpus:                   Income Security Act         0 870 Taxes (U.S. Plaintiff  0 896 Arbitration
    0 220 Foreclosure                   0 441 Voting                         0 463 Alien Detainee                                                    or Defendant)        0 899 Administrative Procedure
    0 230 Rent Lease & Ejectment        0 442 Employment                     0 510 Motions to Vacate                                         0 871 IRS—Third Party                Act/Review or Appeal of
    0 240 Torts to Land                 0 443 Housing!                             Sentence                                                          26 USC 7609                  Agency Decision
    0 245 Tort Product Liability               Accommodations                0 530 General                                                                                 0 950 Constitutionality of
    Cl 290 All Other Real Property       0 445 Amer. uv/Disabilities -       0 535 Death Penalty                  IMM1GRATION                                                     State Statutes
                                               Employment                       Other:                    0 462 Naturalization Application
                                         0 446 Amer. w/Disabilities -        0 540 Mandamus & Other       0 465 Other Immigration
                                                Other                        0 550 Civil Rights                   Actions
                                         0 448 Education                     0 555 Prison Condition
                                                                             0 560 Civil Detainee -
                                                                                    Conditions of
                                                                                    Confinement

    V. ORIGIN (Place an "A" in One Box Only)
    0 1 Original               X2 Removed from                  0 3 Remanded from                     0 4 Reinstated or 0 5 Transferred from 0 6 Multidistrict                                0 8 Multidistrict
         Proceeding                State Court                        Appellate Court                      Reopened          Another District     Litigation -                                     Litigation -
                                                                                                                             (spec(,fr)           Transfer                                         Direct File
                                                Cite the U.S. Civil Statute under which 'ou are filing (Do not cite jurisdictional statutes unless diversity):
                                                Title 28 U.S.C., Section 1332 (iversity Jurisdiction Citizenship)           -

    VI. CAUSE OF ACTION                         Brief description of cause:
                                                Premises Liability
                          El CHECK IF THIS IS A CLASS ACTION                                                    DEMANDS                                    CHECK YES only if demanded in complaint:
    VII. REQUESTED IN
         COMPLAINT:           UNDER RULE 23, F.R.Cv.P,                                                                                                     JURY DEMAND:               X Yes        0 No

    VIII. RELATED CASE(S)
                            'See instructions):                                                                                                                              2019C109664
          IF ANY                                JUDGE Michael Mery                                                                                DOCKET NUMBER
                                                                                              q      a4
    DATE                    I _                                                  SIGNA                 'ORNEY OF RECORD
                             t ey
          RECEIPT 4                   AMOUNT                                           APPLYING IFP                                  JUDGE                           MAG. JUDGE
